Citation Nr: 1100846	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  06-06 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the service-connected low 
back disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from October 1992 to May 1999.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
that decision, the RO confirmed and continued a previously 
assigned 20 percent rating for the service-connected low back 
strain.  

In February 2009 the Veteran testified before the undersigned, 
and a motion was granted to hold open the record for 30 days so 
that the Veteran may submit additional evidence.  In March 2009 
additional private medical treatment records were received, with 
a signed waiver of RO review.

In June 2009, the Board remanded the matter back to the RO, via 
the Appeals Management Center (AMC) for additional development of 
the record.  After completion of the requested development, the 
case was returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

In the June 2009 remand, the Board instructed the AMC to schedule 
the Veteran for a VA examination to assess the severity of her 
low back disability.  As directed, the January 2010 examiner 
documented the Veteran's range of motion, but noted that the 
Veteran could flex to "40 degrees with pain."  Therefore, it is 
unknown at what point the Veteran could flex without pain, or, in 
other words, at what point the pain began with flexion.  This is 
important because to warrant a 40 percent rating for the service-
connected back disability on the basis of limitation of flexion, 
the evidence must show flexion limited to 30 degrees or less.  

Significantly, 38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination and endurance.  Functional loss may be due to 
the absence or deformity of structures or other pathology, or it 
may be due to pain, supported by adequate pathology and evidenced 
by the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

In light of the foregoing, the January 2010 examination is not 
adequate for rating purposes.  VA is obligated to provide an 
adequate examination once it chooses to administer one.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, because the 
Veteran was provided with an examination in January 2010, it is 
expected that any such an examination will be adequate as to the 
purpose for which it was administered, which in this case was to 
obtain an opinion as to whether an increased rating for the 
service-connected low back disability was warranted; and, more 
specifically, to determine whether the Veteran's flexion was 
limited to 30 degrees or less with pain.  That was not 
accomplished with respect to the January 2010 examination.  

Also, the Veteran reported in an August 2010 statement that she 
believed the January 2010 examination was incomplete.  The 
Veteran indicated that she was only examined for 5 minutes, and 
that she disagreed with some of the examiner's findings regarding 
her ability to complete activities of daily and functional loss 
due to pain, fatigability, and loss of endurance.  In particular, 
the Veteran reported that she did, in fact, have functional loss 
due to pain, excess fatigue and lack of endurance even though the 
examiner reported no change in range of motion with repetitive 
motion.  To reconcile the Veteran's assertions with the January 
2010 examination findings, the Veteran should be reexamined, 
particularly given that the January 2010 examination did not 
include an x-ray of the spine or an magnetic resonance imaging 
(MRI) of the spine.  The most recent magnetic resonance imaging 
(MRI) was accomplished in 2005, over 5 years ago, and the 
examiner indicated that the last x-ray reviewed was from 1998, 
over a decade ago.  

Finally, the examination report noted that the Veteran had no 
reflexes in the knees, and only 1+ reflexes in the ankles.  In 
addition, the Veteran indicated in her August 2010 statement that 
she could no longer walk 100 feet without her feet getting numb.  
These findings, along with the magnetic resonance imaging (MRI) 
findings from 2005 which indicate a L5-S1 herniated nucleus 
pulposus with nerve root compression, suggest that there may be 
some neurological involvement.  This raises the possibility of 
the assignment of a separate rating for neurological 
manifestations, if any, for the service-connected lumbar spine 
disability.  

In light of the foregoing, the matter must be remanded to the RO 
to schedule the Veteran for another VA examination to determine 
the likely etiology of any current back disability, to including 
any neurological manifestations.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine 
examination.  In conjunction with the 
examination, the claims folder must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report.  All indicated tests and 
studies, to include X-rays and other 
diagnostic procedures deemed necessary, 
should be conducted, particularly given 
that no x-ray report is noted since 1998 
and no magnetic resonance imaging (MRI) 
report is noted since 2005.  The examiner 
should review the results of any testing 
prior to completing the report.

a.  With respect to the service-connected 
lower back, the examiner should describe in 
detail all symptoms reasonably attributable 
to the service-connected disability and its 
current severity, including orthopedic 
symptomatology and neurologic symptoms.

b.  The examiner should record pertinent 
medical complaints, symptoms, and clinical 
findings, including specifically active and 
passive range of motion in degrees, including 
the specific limitation of motion due to 
pain, including at which point the when pain 
begins, and state the normal range of motion 
for the service-connected residuals of lower 
back strain.

c.  The examiner should then set forth the 
extent of any functional loss present for the 
service-connected lower back disability due 
to weakened movement, excess fatigability, 
incoordination, or pain on use.  The examiner 
should also describe the level of pain 
experienced by the Veteran and state whether 
any pain claimed by her is supported by 
adequate pathology and is evidenced by her 
visible behavior.  The degree of functional 
impairment or interference with daily 
activities, if any, for each service-
connected disability should be described in 
adequate detail.  Any additional impairment 
on use or in connection with any flare-up 
should be described in terms of the degree of 
additional range-of-motion loss.  The 
conclusions should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.

d.  The examiner should determine the extent, 
if any, of neurological impairment associated 
with the service-connected low back 
disability in light of the documented 
herniated disc at L5-S1, the Veteran's 
complaints of numbness in her feet, and the 
decreased reflexes in the knees and ankles.  
The extent of any incomplete paralysis of the 
sciatic, or other, nerve should be stated in 
terms of whether it is mild, moderate, 
moderately severe, or severe.  A complete 
rationale should accompany all opinions.  

e.  The examiner should also indicate the 
effect the service-connected lower back 
disability has, if any, on the Veteran's 
current level of occupational impairment.  
The conclusions of the examiner should 
reflect review of the claims folder, and the 
discussion of pertinent evidence.

2.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the increased rating claim by evaluating all 
evidence obtained after the last statement or 
supplemental statement of the case (SSOC) was 
issued.  If the benefits sought on appeal 
remain denied, furnish the Veteran and her 
representative a SSOC containing notice of 
all relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
including VCAA and any other legal precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


